     Case 1:18-cv-01216-AWI-JLT Document 38 Filed 09/14/20 Page 1 of 6

1    Greg W. Garrotto Esq. SBN 89542
     LAW OFFICES OF GREG W. GARROTTO
2
     1925 Century Park East, Suite 2000
3    Los Angeles, California 90067
     Telephone (310) 229-9200
4    Fax (310) 229-9209
     e-mail jjggarrotto@msn.com
5

6    Attorneys for Plaintiff, JENNIFER MELLO

7
                        UNITED STATES DISTRICT COURT
8

9                     EASTERN DISTRICT OF CALIFORNIA

10
     JENNIFER MELLO,                    ) CASE NO. 1:18-CV-01216-AWI-JLT
11                                      )
                       Plaintiff,       ) PLAINTIFF’S TRIAL BRIEF
12
                                        )
13   v.                                 ) Motion in Limine Hearing and Trial
                                        ) Confirmation: 9/29/2020
14   COUNTY OF KERN, a public entity;   ) Time: 1:30 p.m.
     SHERIFF DONNY YOUNGBLOOD, a public ) Courtroom: 2
15
     employee; et. al.                  )
16                                      ) Trial: 10/13/2020
                       Defendants       ) Time: 8:30 a.m.
17                                      ) Courtroom: 3
                                        )
18                                      )
19                                      )
     ______________________________
20         TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
21           Plaintiff, Jennifer Mello hereby presents the following Trial Brief:
22
     Facts
23
             On November 30, 2017, Deputies Garrett and Saucedo were dispatched to Plaintiff’s
24
     residence on account of a report of a domestic dispute. Plaintiff is deaf and her primary language
25

26   is American Sign Language (‘ASL’). ASL is a linguistically unique language and is not a signed

27   version of English. In the Incident/Arrest Report, neither of the deputies identify the Plaintiff as
28
     being deaf. Deputy Saucedo stated that Ms. Mello “had a difficult time communicating with me

                                                           PLAINTIFF’S TRIAL BRIEF
     Case 1:18-cv-01216-AWI-JLT Document 38 Filed 09/14/20 Page 2 of 6

1    because Ms. Mello is “mute”. I was able to slightly understand Mello.” The report indicates that
2
     interrogation duties were conducted by Deputy Garrett. In his Supplemental Report, he stated
3
     “Mello appeared to have a speech impediment which made it difficult to understand her”. In his
4
     deposition, Deputy Saucedo testified that he did not believe that Plaintiff was deaf, but that she
5

6    an impairment that made her unable to speak.

7           After speaking with Plaintiff’s partner, Keith Tobian, who is hearing, the Plaintiff was
8    arrested for corporal injury on a cohabitant (Penal Code Section 273.5(A).
9
            Ms. Mello was arrested and taken to the Central Receiving Facility where she was held
10
     for 5 days until December 5, 2017. There are no ASL interpreters at that facility, nor has there
11
     been any instance where an outside ASL interpreter has been called to facilitate communication
12

13   with a deaf inmate. This facility may have a TTY machine, which is an antiquated

14   communications device. It has no video phone connection that would facilitate communication.
15
     There is only one person in that facility who has some very limited knowledge of ASL; Justin
16
     Trevino is a Classifications Officer who allegedly had a minutes long contact with Ms. Mello.
17
     When shown the “Communication Assessment” form that was allegedly filled out on
18

19   interviewing the Plaintiff, the Plaintiff denied ever seeing that document. In any case, Deputy

20   Trevino worked only on the night of Plaintiff’s arrest and was not in the facility at any other time
21   while she was a detainee. There were no other persons working in the jail who had any
22
     knowledge of ASL.
23
            She spent 5 days in the Central Receiving Facility. At no time was an ASL interpreter
24
     present nor was there a means for Plaintiff to communicate with persons outside the jail. On
25

26   December 5, 2017, she was taken to a holding area for Court where again there was no ASL

27   Interpreter present. The case was a “DA reject” and she was released without actually appearing
28
     before a judge.

                                                      2    PLAINTIFF’S TRIAL BRIEF
     Case 1:18-cv-01216-AWI-JLT Document 38 Filed 09/14/20 Page 3 of 6

1    The Plaintiff’s Claims
2
            The Plaintiff’s claims for damages are based on violations of her 14th Amendment rights
3
     (42 U.S.C. Section 1983), violations of the Americans With Disabilities Act (42 U.S.C. Section
4
     12101) and violations of the Rehabilitation Act (29 U.S.C. Section 701).
5

6

7    The Governing Law/Regulatory Structure
8           Under Kern County Sheriff Department Policy and Procedure H-1200, a sign language
9
     interpreter must be provided for complex communications or if requested by an inmate who has a
10
     hearing disability. According to said policy, non-emergency sign language interpreter services
11
     take three days to organize. This policy also requires that the Sheriffs Department provide an
12

13   ASL interpreter in instances where there are legal communications when an interpreter is not

14   otherwise provided by other entities, “such as the courts or the inmate’s attorney.”
15
            California Evidence Code Section 754(j) mandates that when a peace officer or person
16
     having a law enforcement function interviews an alleged victim or witness who alleges deafness
17
     or hearing loss, a “good faith” effort shall be made to secure the services of an interpreter
18

19   “without any unnecessary delay”. Evidence Code Section 754(j) is applicable here.

20          The Americans With Disabilities Act (‘ADA’) and the Rehabilitation Act provide causes
21   of action and remedies for the failure to provide qualified interpreters during interactions with
22
     law enforcement. In Delano-Pyle v Victoria County, Texas (5th Cir. 2002) 202 F.3d 567, the
23
     Court upheld a monetary award that was based on a failure of law enforcement to provide an
24
     interpreter to a seriously hearing impaired Plaintiff in the course of investigation and
25

26   interrogation for possible driving while intoxicated, in violation of the ADA and Rehabilitation

27   Act.
28

                                                       3   PLAINTIFF’S TRIAL BRIEF
     Case 1:18-cv-01216-AWI-JLT Document 38 Filed 09/14/20 Page 4 of 6

1            The only legal question in this area is whether a hearing impaired individual in addition to
2
     the ADA and Rehabilitation Act also has a cause of action under 42 U.S.C. Section 1983 for the
3
     failure to provide an interpreter. Schreiber v Pima County (2017 D. Ariz) 2017 WL 3446747
4
     stands for the proposition that a Section 1983 claim cannot be used to enforce rights under the
5

6    ADA or the Rehabilitation Act “since they both contain statutory schemes that already contain

7    comprehensive remedial measures.” (Page 8). Schrieber relies on Vinson v Thomas (9th Cir.
8    2002) 288 F.3d 1145 The most recent case on this subject is from the Third Circuit, Williams v
9
     Pennsylvania Human Relations Commission (3rd Cir. 2017) 870 F.3d 294.
10
             All of these cases involve a scenario whereby the Plaintiff is attempting to enforce the
11
     ADA and the Rehabilitation Act through a 42 U.S.C. Section 1983 action. It does not appear that
12

13   any of the claimants involved were asserting a constitutional violation as here where a 14th

14   Amendment violation is alleged as well as an ADA and Rehabilitation Act violation. Pima,
15
     supra, involved an amended complaint alleging violations of the ADA, Rehabilitation Act and
16
     state disability rights laws. 2017 WL 3446747, P. 1. But the question is whether this distinction
17
     actually is important in that the same remedies including attorneys fees are available if no federal
18

19   civil rights claim is asserted.

20
             In the present case, the Plaintiff contends that her constitutional rights were violated by
21
        Deputies Garrett and Saucedo. Firstly they failed to properly identify her as being deaf;
22

23   Deputy Saucedo identified her as being “mute”; Deputy Garrett identified her as having a

24   “speech impediment.” In an interview where she was under suspicion of having committed a

25   crime for which she could be detained and incarcerated, constitutional mandates required that she
26
     be provided an interpreter.
27

28

                                                       4    PLAINTIFF’S TRIAL BRIEF
     Case 1:18-cv-01216-AWI-JLT Document 38 Filed 09/14/20 Page 5 of 6

1           The failure to provide a qualified ASL interpreter to a deaf criminal suspect and pretrial
2
     detainee violates the ADA, the Rehabilitation Act and the Federal Civil Rights Law. If the
3
     Plaintiff had not had her rights violated during the investigation that lead to the arrest, there
4
     would have been no arrest. It would seem that this issue was identified by the District Attorney,
5

6    as the matter was a “DA reject.”

7

8    Damages
9
            The Plaintiff was interrogated by two deputies, neither of whom identified her as deaf. In
10
     view of the fact that they said that she was “mute” or alternatively that she had a “speech
11
     impediment”, it is very difficult to come to any other conclusion other than that they chose to
12

13   believe her speaking companion and arrest her; in other words intentionally discriminating

14   against her because of her disability. In an instance where she was being contacted and
15
     questioned as a suspect to a crime, she was entitled to an ASL interpreter so that there could be
16
     effective communication. Under the circumstances, Plaintiff’s constitutional rights were
17
     violated and the arrest was wrongful.
18

19          The Plaintiff suffered emotional distress on account of the County’s failure to provide a

20   qualified ASL interpreter. She was wrongfully arrested and was detained in the Central
21   Receiving Facility for 5 days without any contact with someone she could communicate with.
22
     She was also released at 10:22 p.m. on December 5, 2017 and was not provided with any means
23
     by which she could communicate with any one to obtain a ride. The Sheriffs Department simply
24
     released her and let her walk the 4.5 miles home.
25

26          In Delano-Pyle v Victoria County, Texas, supra, as previously noted, the 5th Circuit

27   upheld a jury verdict under similar circumstances. See Sanford Diamond v City of Los Angeles
28
     USDC Central 2:00-cv-1110-ABC JWJ.

                                                       5    PLAINTIFF’S TRIAL BRIEF
     Case 1:18-cv-01216-AWI-JLT Document 38 Filed 09/14/20 Page 6 of 6

1    Conclusion
2
            In summary, this case implicates the policies, procedures and practices of Kern County.
3
     Initially while contact with a deaf or hard of hearing person of interest might not be a daily
4
     occurrence, there appears to be a lack of training to identify deaf persons as well the manner in
5

6    which to achieve effective communication with them. Neither of the investigating officers could

7    identify the Plaintiff as deaf. It is clear that they merely took at his word, Mr. Tobian, because he
8    could communicate and hear. This on its face constitutes unlawful discrimination as the deaf
9
     person is being considered “less than” someone who can hear.
10
            In the jails, there are no assistive devices to aid in communication. Mr. Trevino, the
11
     classifications officer knew minimal ASL and had virtually no contact with detainees. The
12

13   standard for communication with the deaf is a video phone and or an ASL interpreter. Plaintiff

14   was left with no means to communicate with law enforcement from the beginning of the subject
15
     encounter on November 30 to its end on December 5, 2017. There were no reasonable
16
     accommodations made nor did the County provide for effective communication.
17
     Date: 9.14.2020                               LAW OFFICES OF GREG W. GARROTTO
18

19                                                 /s/ Greg W. Garrotto
                                                   GREG W. GARROTTO
20

21

22

23

24

25

26

27

28

                                                      6    PLAINTIFF’S TRIAL BRIEF
